DETAILED ACTION
	This Office action is in response to election received December 21, 2020.
Applicant’s election without traverse of Group I in the reply filed on December 21, 3030 is acknowledged.
Claims 5 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4  and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the radiation sensitive acid generating agent as recited in claim 2.  The preamble recite a radiation sensitive composition and only recites a metal atom and ligands lacking any radiation sensitive component.  Correction is necessary. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102 (a) (1) as being clearly anticipated by NAKAGAWA et al (2015/0364332).
The claimed invention recites the following:
    PNG
    media_image1.png
    168
    627
    media_image1.png
    Greyscale

NAKAGAWA et al disclose an inorganic film forming composition comprising a metal atom and a bridging ligand and a ligand which is other than the at least one bridging ligand.    The bridging ligand is derived from compound of formula (1) shown below:

The other ligand is derived from a hydroxy acid ester, a β-dicarboxylic acid ester and others seen here in paragraph [0011]:

    PNG
    media_image2.png
    287
    423
    media_image2.png
    Greyscale

Applicants are directed to Table 1 on page 14 which discloses in Synthesis Example 9 a N,N’- dimethylethylenediamine as a basic ligand and EAcAc as the other ligand which is ethyl acetoacetate and derived from an acid thus anticipating the claimed invention see below:
    PNG
    media_image3.png
    504
    806
    media_image3.png
    Greyscale

No claims are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over SARMA et al (2015/0234272).
The claimed invention has been recited above and is included by reference.
SARMA et al disclose a metal oxide nanoparticle and photoresist composition wherein the nanoparticle include a Group 4 metal oxide with a ligand which is an acid or carboxylate thereof.  Applicants are directed to paragraph [0062] for the ligands of Formula (I) shown here:

    PNG
    media_image4.png
    413
    407
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    108
    418
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    98
    411
    media_image6.png
    Greyscale

 	Applicants are directed to paragraph [0071] wherein the nanoparticles can contain one or both ligands of an acid and a carboxylate.  The side groups in the ligand of formula (I) include aminosulfonyl and amino groups which in a second carboxylate ligand would be basic.  Thus the skilled artisan is taught by SARMA et al that the use of two ligands, one that is acidic and a second which is a carboxylate having amino group is basic.
paragraph [0088] to [0089] and reported in an Example in paragraph [0125] to [0126], see below:
    PNG
    media_image7.png
    548
    419
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    232
    403
    media_image8.png
    Greyscale

	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use both an acidic ligand and a carboxylate ligand having amino sides groups in the nanoparticles of SARMA et al with the reasonable expectation of having a photoresist composition which is patternable at extremely short wavelengths such as EUV radiation (γ-13.5 nm) forming patterns with improved line edge roughness, resolution and sensitivities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff, can be reached on 571-272-1385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
January 16, 2021